Exhibit 10.1

TRANSITION AGREEMENT

This Transition Agreement (the “Agreement”) is made as of September 25, 2020
(“the Agreement Effective Date”) by and between Karyopharm Therapeutics Inc.
(the “Company”) and Christopher B. Primiano (“Executive”) (together, the
“Parties”). Capitalized terms used but not defined herein have the meanings set
forth in the 2014 Offer Letter by and between Executive and the Company, as most
recently amended on August 31, 2020 (the “Offer Letter”).

WHEREAS, Executive currently serves as Executive Vice President, Chief Business
Officer, General Counsel and Secretary of the Company;

WHEREAS, Executive has notified the Company of his desire to transition from
employment with the Company, and the Parties mutually have agreed to establish
terms for Executive’s transition; and

WHEREAS, the Parties agree that the payments, benefits and rights set forth in
this Agreement shall be the exclusive payments, benefits and rights due
Executive in connection with his transition from the Company;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.

Resignation Date; Employment Transition Period –

(a) Executive’s effective date of resignation from employment with the Company
will be the earlier of (i) March 19, 2021 and (ii) the fifth (5th) business day
following the date the Company receives approval in writing from the U.S. Food
and Drug Administration for the Company’s supplemental new drug application for
XPOVIO based on the Phase 3 BOSTON study (as applicable, the “Resignation
Date”). Executive hereby resigns, as of the Resignation Date, from any and all
positions as an employee and officer of the Company and all applicable
subsidiaries of the Company. Notwithstanding the foregoing, the Company retains
the right to terminate Executive’s employment and remove Executive from any and
all positions as an officer of the Company prior to the Resignation Date with or
without Cause, as further described below.

If, between the Agreement Effective Date and the Resignation Date, the Company
terminates Executive’s employment without Cause, the Company agrees to provide
Executive with either thirty days’ written notice of such termination or payment
in lieu of all or part thereof. Additionally, upon such termination without
Cause, or upon a resignation for Good Reason, Executive will be eligible to
receive the consideration set forth in Sections 2, 3 and 4 herein, subject to
such requirements as set forth therein. Additionally, although nothing in this
Agreement prohibits Executive from resigning from employment prior to the
Resignation Date (with or without Good Reason), Executive acknowledges that,
unless otherwise agreed to in writing by the Company, he will not be eligible to
participate in the Post-Employment Transition Arrangement set forth in Section 4
if, prior to the Resignation Date, he resigns from the Company other than for
Good Reason.

 

1



--------------------------------------------------------------------------------

(b) The period between the Agreement Effective Date and the Resignation Date
will be a preliminary transition period (the “Employment Transition Period”).
During the Employment Transition Period, Executive is expected to perform the
duties customarily associated with his position, including those that are
reasonably assigned to Executive by the Chief Executive Officer of the Company;
provided, however, that following the Agreement Effective Date, Executive agrees
that any reduction in his position, authority, duties, or responsibilities shall
not be grounds for a termination for Good Reason.

(c) Executive shall be paid, in accordance with the Company’s regular payroll
practices, all unpaid base salary (pursuant to Section 2(a) of the Offer Letter)
earned through the last day of Executive’s employment with the Company,
including any amounts for accrued unused vacation time to which Executive is
entitled through such date in accordance with Company policy, and shall also
receive reimbursement of any properly incurred unreimbursed business expenses
incurred through such date (together, the “Accrued Obligations”). As of
Executive’s last day of employment, all salary payments from the Company will
cease and any benefits Executive had as of such date under Company-provided
benefit plans, programs, or practices will terminate, except as required by
federal or state law or as otherwise specifically set forth in this Agreement.
For the avoidance of doubt, in the event that Executive’s employment is
(i) terminated either by Executive without Good Reason prior to the Resignation
Date or (ii) by the Company for Cause at any time, then Executive will not be
eligible to participate in the Post-Employment Transition Arrangement set forth
in Section 4.

 

2.

Annual Bonus – Unless prior to December 31, 2020, either (i) Executive resigns
from employment with the Company without Good Reason or (ii) the Company
terminates Executive’s employment for Cause, the Company agrees to pay Executive
his full target bonus for the 2020 fiscal year (pursuant to Section 2(b) of the
Offer Letter), less applicable taxes and withholdings, on or about the same date
that such annual bonuses are paid to other Company employees, but in no event
later than March 15, 2021. For the avoidance of doubt, “full target bonus” means
40% of Executive’s base salary for fiscal year 2020.

 

3.

Annual Equity Grant – Unless prior to the date that the Company makes such
annual equity awards to its executive officers, either (i) Executive resigns
from employment with the Company without Good Reason or (ii) the Company
terminates Executive’s employment for Cause, Executive will be entitled to
receive, on the same basis as the Company’s other executive officers in good
standing and serving in the position of Executive Vice President, annual equity
awards under the Company’s 2013 Stock Incentive Plan that are anticipated to be
granted to such executive officers in February 2021 (the “Future Grants”). Such
Future Grants will be subject to the terms and conditions set forth in the
applicable award agreement.

 

4.

Post-Employment Transition Arrangement – Provided Executive (i) signs and
returns this Agreement on or before the Agreement Effective Date, (ii) complies
with the terms and conditions set forth herein and (iii) remains employed by the
Company through the

 

2



--------------------------------------------------------------------------------

  Resignation Date (unless earlier terminated either by the Company without
Cause or by Executive for Good Reason), the Company will provide the following
benefits in exchange for Executive remaining available to assist the Company
with various matters:

 

  a.

Medical Benefits – Should Executive timely elect and be eligible to continue
receiving group health insurance pursuant to the “COBRA” law, the Company will,
until the earlier of (x) December 31, 2021 and (y) the date on which Executive
obtains alternative coverage (as applicable, the “COBRA Contribution Period”),
pay 100% of the share of the premiums for such coverage to the same extent it
was paying such premiums on Executive’s behalf immediately prior to the
Executive’s last day of employment with the Company. All premium costs
thereafter shall be paid by Executive on a monthly basis for as long as, and to
the extent that, Executive remains eligible for COBRA continuation. Executive
agrees that, should he obtain alternative medical and/or dental insurance
coverage prior to December 31, 2021, he will so inform the Company in writing
within five (5) business days of obtaining such coverage.

 

  b.

Consulting Agreement – The Company will engage Executive as a consultant
pursuant to the terms set forth in the Consulting Agreement attached hereto as
Attachment A (the “Consulting Agreement”), which Consulting Agreement shall be
executed on or before the Agreement Effective Date. Executive shall, during the
Consultation Period (as defined in the Consulting Agreement) and pursuant to the
terms set forth in the Consulting Agreement, provide services to the Company as
a consultant. During the Consultation Period, and contingent on Executive’s
continued provision of services to the Company, (i) Executive will receive
consulting fees as set forth in the Consulting Agreement, and (ii) the
outstanding equity awards previously granted to Executive by the Company and the
Future Grants (collectively, the “Equity Awards”) will continue to vest and be
exercisable in accordance with the applicable equity plans and agreements. For
the avoidance of doubt, the Consulting Agreement will be null and void in the
event that the Executive’s employment is terminated prior to the Resignation
Date either (x) by Executive without Good Reason or (y) by the Company for
Cause.

Other than the Post-Employment Transition Arrangement set forth in this
Section 4 (including without limitation the opportunity to enter into the
Consulting Agreement (and any payments pursuant to such Consulting Agreement)),
the Accrued Obligations, and, as applicable, the payment of bonus and grant of
any equity awards expressly set forth in Sections 2 and 3, respectively,
Executive will not be eligible for, nor shall he have a right to receive, any
payments or benefits from the Company following his last day of employment with
the Company. For the avoidance of doubt, Executive acknowledges that, as of the
Agreement Effective Date, he is not eligible for or entitled to receive any
severance benefits pursuant to the Offer Letter or any other agreement between
him and the Company or pursuant to any other plan or policy of the Company.
Executive further acknowledges that he will not be eligible to enter into the
Consulting Agreement if he fails to timely enter into this Agreement or if his
employment is terminated prior to the Resignation Date either (a) by him other
than for Good Reason, or (b) by the Company for Cause.

 

3



--------------------------------------------------------------------------------

5.

Ongoing Obligations – Executive acknowledges and reaffirms his obligation,
except as otherwise permitted by Section 8 below, to keep confidential and not
to use or disclose any and all non-public information concerning the Company
acquired by him during the course of his employment with the Company, including,
but not limited to, any non-public information concerning the Company’s business
affairs, business prospects, and financial condition. Executive further
acknowledges and reaffirms his obligations set forth in his March 17, 2014
Nondisclosure and Inventions Assignment Agreement by and between Executive and
the Company (the “Restrictive Covenants Agreement”), which agreement remains in
full force and effect, except, (i) with respect to any restrictions in
Section 5.1 or Section 5.2 that would otherwise restrict Executive’s ability to
practice law, which such restrictions are hereby waived; (ii) with respect to
Executive’s non-competition obligations set forth in Section 5.1 Restrictive
Covenants Agreement, which is hereby amended to be limited only to restricting
Executive’s ability to engage in any business activity, either for himself or
any entity other than the Company, principally related to the research,
development, manufacture, marketing, sale or other monetization of products
relating to Myeloma or Diffuse Large B Cell Lymphoma that will or may reasonably
be expected to compete with the Company’s products. For clarification with
respect to (i) above, this means that the non-solicitation of employees
provision remains in full force and effect, and the non-solicitation of clients
provisions remain in full force and effect to the extent they relate to
Executive’s ability to provide non-legal services to a competitor or to pursue
the Company’s clients other than for the purposes of providing legal services.
Further, the Company and Executive agree to amend the Restrictive Covenants
Agreement such that Executive’s non-competition obligations shall only apply
during the period of Executive’s employment with the Company and for a period of
twelve (12) months after the termination or cessation of Executive’s employment
with the Company.

 

6.

Confidentiality – Executive understands and agrees that, except as otherwise
permitted by Section 8 below, the contents of the negotiations and discussions
resulting in this Agreement shall be maintained as confidential by Executive and
his agents and representatives and shall not be disclosed except as otherwise
agreed to in writing by the Company and except to his immediate family, legal,
financial and tax advisors, on the condition that any individuals so informed
must hold the above information in strict confidence. Notwithstanding the
foregoing, Executive may provide the Consulting Agreement and the Restrictive
Covenants Agreement, as modified by this Transition Agreement, to a prospective
future employer. Any required public disclosure around the terms of this
Transition Agreement and the Consulting Agreement shall be determined in
coordination with Executive.

 

7.

Return of Company Property – Executive confirms that, except as may be required
to perform the Services (as defined in the Consulting Agreement) or as
specifically instructed otherwise by the Company, on the Resignation Date (or at
such earlier time as requested by the Company), Executive will return to the
Company all property of the Company, tangible or intangible, including but not
limited to keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers,

 

4



--------------------------------------------------------------------------------

  wireless handheld devices, cellular phones, tablets, etc.), Company
identification and any other Company-owned property in Executive’s possession or
control and that Executive will leave intact all electronic Company documents,
including but not limited to those that Executive developed or helped to develop
during Executive’s employment. Executive further confirms that, except as
Executive may be specifically instructed otherwise by the Company, on the
Resignation Date (or at such earlier time as requested by the Company),
Executive will cancel all accounts for Executive’s benefit, if any, in the
Company’s name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or wireless data accounts and computer accounts. For
the avoidance of doubt, Executive may retain his Company-issued laptop computer
during the Consultation Period.

 

8.

Scope of Disclosure Restrictions – Nothing in this Agreement or elsewhere
prohibits Executive from communicating with government agencies about possible
violations of federal, state, or local laws or otherwise providing information
to government agencies, filing a complaint with government agencies, or
participating in government agency investigations or proceedings. Executive is
not required to notify the Company of any such communications; provided,
however, that nothing herein authorizes the disclosure of information Executive
obtained through a communication that was subject to the attorney-client
privilege. Further, notwithstanding Executive’s confidentiality and
nondisclosure obligations, Executive is hereby advised as follows pursuant to
the Defend Trade Secrets Act: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.”

 

9.

Cooperation – Executive agrees that, to the extent permitted by law, he shall
cooperate fully with the Company in the investigation, defense or prosecution of
any claims or actions which already have been brought, are currently pending, or
which may be brought in the future against the Company by a third party or by or
on behalf of the Company against any third party, whether before a state or
federal court, any state or federal government agency, or a mediator or
arbitrator. Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with the
Company’s counsel, at reasonable times and locations designated by the Company,
to investigate or prepare the Company’s claims or defenses, to prepare for trial
or discovery or an administrative hearing, mediation, arbitration or other
proceeding, to provide any relevant information in his possession, and to act as
a witness when requested by the Company. The Company will reimburse Executive
for all reasonable travel, food and lodging expenses (after submission of
receipts satisfactory to the Company) that he incurs to comply with this
paragraph. Executive further agrees that, to the extent permitted by law, he
will notify the Company promptly in the event that he is served with a subpoena
(other than a subpoena issued by a government agency), or in the event that he
is asked to provide a third party

 

5



--------------------------------------------------------------------------------

  (other than a government agency) with information concerning any actual or
potential complaint or claim against the Company. Following the Resignation
Date, the Company agrees to pay Executive $400 per hour for providing any
requested cooperation hereunder, except that the Company will not pay Executive
for time spent testifying in any arbitration, trial, administrative hearing or
other proceeding.

 

10.

Amendment and Waiver – This Agreement shall be binding upon the Parties and may
not be modified in any manner, except by an instrument in writing of concurrent
or subsequent date signed by duly authorized representatives of the Parties.
This Agreement is binding upon and shall inure to the benefit of the Parties and
their respective agents, assigns, heirs, executors/administrators/personal
representatives, and successors. No delay or omission by the Company in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.

 

11.

Validity – Should any provision of this Agreement be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement.

 

12.

Nature of Agreement – Both Parties understand and agree that this Agreement does
not constitute an admission of liability or wrongdoing on the part of the
Company or Executive.

 

13.

Voluntary Assent – Executive affirms that no other promises or agreements of any
kind have been made to or with Executive by any person or entity whatsoever to
cause him to sign this Agreement, and that he fully understands the meaning and
intent of this Agreement. Executive further states and represents that he has
carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

 

14.

Resolution of Disputes – Any controversy or claim arising out of or relating to
this Agreement, its enforcement or interpretation, or because of an alleged
breach, default, or misrepresentation in connection with any of its provisions,
shall be submitted to arbitration in Boston, Massachusetts before a single
arbitrator (applying Massachusetts law), in accordance with the National Rules
for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (“AAA”) as modified by the terms and conditions of this
Section 14; provided, however, that provisional injunctive relief may, but need
not, be sought in a court of law while arbitration proceedings are pending, and
any provisional injunctive relief granted by such court shall remain effective
until the matter is finally determined by the arbitrator. The arbitrator shall
be selected by mutual agreement of the parties or, if the parties cannot agree,
by striking from a list of arbitrators supplied by AAA. The arbitrator shall
issue a written opinion revealing, however briefly, the essential findings and
conclusions upon which any award is based. Final resolution of any dispute
through arbitration may include any remedy or relief which the arbitrator deems
just and equitable. Any award or relief granted by the arbitrator hereunder
shall be final and binding on the parties hereto and may be enforced by any
court of competent

 

6



--------------------------------------------------------------------------------

  jurisdiction. The Company shall pay the arbitrator’s fees and all AAA costs
and administrative fees in excess of the amount of filing and other
court-related fees Executive would have been required to pay if Executive
initiated claims in a court of law.

 

15.

Governing Law – This Agreement shall be interpreted and construed by the laws of
the Commonwealth of Massachusetts, without regard to conflict of laws
provisions. Each of the Company and Executive hereby irrevocably submits to and
acknowledges and recognizes the jurisdiction and venue of the courts of the
Commonwealth of Massachusetts, or if appropriate, the United States District
Court for the District of Massachusetts (which courts, for purposes of this
Agreement, are the only courts of competent jurisdiction), over any suit, action
or other proceeding arising out of, under or in connection with this Agreement
or the subject matter thereof, to the extent that such suit, action, or other
proceeding is not required to be resolve through binding arbitration, as set
forth in Section 14 above.

 

16.

Entire Agreement – This Agreement contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to
Executive’s transition from the Company and cancels all previous oral and
written negotiations, agreements, commitments and writings in connection
therewith, including without limitation, any agreements to provide any severance
or other post-employment benefits to Executive pursuant to the Offer Letter. For
the avoidance of doubt, nothing herein supersedes or modifies Executive’s
obligations to arbitrate pursuant to Section 7 of the Offer Letter or his
obligations pursuant to the Restrictive Covenants Agreement, except as modified
herein by Section 5 hereof.

 

17.

Counterparts – This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Facsimile and digital signatures shall be
deemed to be of equal force and effect as originals.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.

 

KARYOPHARM THERAPEUTICS INC.     By:  

/s/ Steven Rotman

    Date:  

September 25, 2020

Name:  

Steven Rotman

      Title:  

Chief Human Resources Officer

      CHRISTOPHER B. PRIMIANO    

/s/ Christopher B. Primiano

    Date:  

September 25, 2020



--------------------------------------------------------------------------------

Attachment A

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”), effective as of the Effective Date
(as defined herein), is entered into between Karyopharm Therapeutics Inc. (the
“Company”) and Christopher B. Primiano (the “Consultant”). The Consultant and
the Company are referred to in this Agreement individually as a “Party” and
collectively as the “Parties”.

WHEREAS, the Company wishes to engage the Consultant to provide certain advisory
and other consulting services to the Company, and the Consultant wishes to
provide such services to the Company, in each case subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth in this Agreement, the Parties agree as follows:

 

1.

Engagement and Performance of Services. The Company hereby engages the
Consultant to perform the consulting services as described under the heading
Services in Exhibit A (the “Services”). The Consultant shall perform the
Services remotely unless the circumstances specifically require that the
Consultant be present at the Company’s facilities, or at other locations as
mutually agreed upon by the Parties. The Services may be provided by telephone
or video conference or as otherwise agreed by the Parties. In performing the
Services, the Consultant shall comply with all applicable laws and regulations
and shall perform Services in a manner that is consistent with relevant industry
and professional standards.

 

2.

Consideration. In full consideration of the Services performed and rights
granted by the Consultant under this Agreement, and for so long as the
Consultant provides Services to the Company pursuant to this Agreement, any and
all outstanding and unvested equity awards granted to the Consultant by the
Company will continue to vest and be exercisable in accordance with the
applicable equity plans and award agreement. In addition, the Company shall
reimburse the Consultant for all reasonable and necessary expenses incurred or
paid by the Consultant, at the Company’s request and with the Company’s prior
written approval, in connection with the Consultant’s performance of the
Services, subject, however, to any applicable Company expense policy provided to
the Consultant. In addition, the Company shall pay to the Consultant a
consulting fee of $400 per hour worked (as requested by the Company) after the
fifth hour worked in any calendar month, payable in arrears on the last day of
each month.

 

3.

Relationship of Parties. The Consultant shall perform the Services as an
“independent contractor” and not as an employee or agent of the Company. The
Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner. The Consultant shall not be entitled to
any benefits, coverage or privileges, including, without limitation, social
security, unemployment, medical or pension payments, made available to employees
of the Company; provided, however, and for the avoidance of doubt, that the
foregoing shall not restrict the Consultant from receiving any benefits pursuant
to the



--------------------------------------------------------------------------------

  Transition Agreement by and between him and the Company (the “Transition
Agreement”). The Consultant will be fully responsible for all taxes,
contributions and insurance coverage applicable to the Consultant, other than as
described in the Transition Agreement.

 

4.

Non-Disclosure, Inventions Assignment, Non-Competition, and Non-Solicitation
Obligations.

 

  (a)

The Consultant acknowledges and reaffirms the obligations set forth in the
March 17, 2014 Nondisclosure and Inventions Assignment Agreement by and between
the Consultant and the Company (the “Restrictive Covenant Agreement”), as
amended by the Transition Agreement. For purposes of the Restrictive Covenant
Agreement, the Parties acknowledge and agree that the Business Relationship
between the Parties will, except as expressly referenced in the Transition
Agreement, continue for the term of this Agreement and the Consultant’s
obligations pursuant to the Restrictive Covenant Agreement will continue for the
duration of such Business Relationship, and as applicable, for twelve
(12) months thereafter.

 

  (b)

Scope of Disclosure Restrictions. Nothing in this Agreement or elsewhere
prohibits either Party from communicating with government agencies about
possible violations of federal, state, or local laws or otherwise providing
information to government agencies or participating in government agency
investigations or proceedings. Neither Party is required to notify the other
Party of any such communications; provided, however, that nothing herein
authorizes the disclosure of information one Party obtained through a
communication that was subject to the attorney-client privilege. Further,
notwithstanding the Consultant’s confidentiality and nondisclosure obligations,
the Consultant is hereby advised as follows pursuant to the Defend Trade Secrets
Act: “An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

 

5.

Use of Third Party Facilities or Property. Except as the Company may otherwise
consent in writing, the Consultant agrees not to make any use of any funds,
space, personnel, facilities, equipment, employees or other resources of a third
party, in performing the Services, nor to take any other action that would
result in a third party owning or having a right in the results of the Services
or the Inventions. Without limiting the foregoing, the Consultant agrees that it
will not utilize in the performance of any Services or incorporate

 

3



--------------------------------------------------------------------------------

  into any deliverables or materials provided to the Company: (i) any
confidential information of the Consultant or any third party; or (ii) any
technology, materials, know-how or inventions, covered by proprietary rights of
the Consultant or any third party, except as the Consultant is freely permitted
to do without further compensation by the Company to the Consultant or any third
party. In the event the Consultant incorporates any proprietary know-how,
materials, inventions or technology of the Consultant into any Inventions or
deliverables or other results of Services, the Consultant hereby grants to the
Company a perpetual, irrevocable, non-exclusive, worldwide, royalty-free, fully
paid-up license (with a right to grant sublicenses) under the Consultant’s
intellectual property rights in such know-how, materials, inventions or
technology solely to the extent necessary for the Company to utilize the
Inventions or deliverables or other results of Services for any purpose.

 

6.

Record Retention and Storage. In no event shall the Consultant dispose of any
records or files generated by the Consultant in the course of providing Services
(the “Records”) without first giving the Company sixty (60) days’ prior written
notice of the Consultant’s intent to do so and an opportunity to have the
Records transferred to the Company. Notwithstanding anything in this Section 6
to the contrary, the Consultant may retain copies of the Records to the extent
necessary for compliance with applicable law or regulatory requirements, subject
to the Consultant’s continuing obligations of confidentiality and restrictions
on use under this Agreement, and the Company’s right to access such retained
Records, and have copies made upon reasonable notice to the Consultant.

 

7.

Representation, Warranties and Covenants.

 

  (a)

No Conflict. The Consultant represents that, except as the Consultant has
disclosed in writing to the Company, the Consultant is not bound by the terms of
any agreement with any employer or other party which are inconsistent with the
provisions of this Agreement. The Consultant further represents that the
Consultant’s performance of the Services, and the grant of rights specified in
this Agreement, do not and will not conflict with, or breach any, agreement with
any prior or existing employer or other entity (including without limitation any
nondisclosure or non-competition agreement), and that the Consultant will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any employer or others unless
the Consultant has a license to use such information and materials and to allow
the Company to use such information and materials.

 

  (b)

No Debarment. The Consultant has not been, and is not under consideration to be,
excluded, suspended, debarred or otherwise declared ineligible to participate in
federal healthcare programs, federal procurement or non-procurement programs, or
from any other activities or programs related to the Services contemplated by
this Agreement, including debarment under the provisions of the Generic Drug
Enforcement Act of 1992, as amended from time to time.

 

4



--------------------------------------------------------------------------------

  (c)

No Use of Name. Unless the Company otherwise consents in writing, the Consultant
shall not disclose to a third party contents of the negotiations and discussions
resulting in this Agreement; provided, however, Consultant may provide the
Consulting Agreement and the Restrictive Covenants Agreement, as modified by the
Transition Agreement, to a prospective future employer. Neither Party may use
the other Party’s name in any form of advertising or promotion, including press
releases, without the prior written consent of the other Party, except the
Company may disclose that it has engaged the Services of the Consultant and may
describe the nature of the Services. The provisions of this Section 7(c) shall
not restrict a Party’s ability to use the other Party’s name in filings with the
Securities and Exchange Commission, the United States Food and Drug
Administration, or other governmental agencies, when required by applicable law
or regulation to do so.

 

  (d)

Not Employment Contract. The Consultant acknowledges that the Consultant is not
an employee of the Company, that this Agreement does not constitute a contract
of employment and does not imply that the Company will continue this Agreement
in effect for any period of time beyond its terms.

 

8.

Consultation Period; Termination.

 

  (a)

Consultation Period. The term of this Agreement shall commence on the date
following the Consultant’s separation from employment with the Company (such
that there shall be no gap in the Consultant’s business relationship with the
Company) (the “Effective Date”) and shall continue in effect until December 31,
2021, unless earlier terminated (x) at any time upon the mutual written consent
of the parties hereto or (y) by either Party as set forth in Section 8(b) below
(the “Consultation Period”). For the avoidance of doubt, however, the
Consultation Period shall not commence, and this Agreement shall be null and
void, if, as specified in the Consultant’s Transition Agreement with the
Company, the Consultant’s employment with the Company is terminated prior to the
Resignation Date (as defined therein) either (x) by the Consultant without Good
Reason (as defined therein) or (y) by the Company for Cause (as defined
therein).

 

  (b)

Termination. The Consultant may terminate this Agreement upon thirty (30) days’
prior written notice to the Company. In addition, either Party may terminate
this Agreement upon fifteen (15) days’ prior written notice to the other Party
if such other Party has materially breached this Agreement and fails to cure the
breach within sixty (60) days of notice being effectively given pursuant to
Section 9 hereof. In the event of termination by either Party as permitted under
this Agreement, the Company shall direct the Consultant as to whether the
Consultant shall stop performing the Services immediately or shall continue such
performance for all or part of the applicable notice period.

 

  (c)

Survival. The termination or expiration of this Agreement shall not affect the
rights or obligations which have accrued prior to the effective date of such
termination or expiration. Sections 4, 6, 7(c), 8, and 12 of this Agreement
shall survive any termination or expiration of this Agreement.

 

5



--------------------------------------------------------------------------------

9.

Notice. All notices required or permitted under this Agreement will be in
writing. Notices shall be given by: (a) delivery in person; (b) by first class
mail with confirmation of delivery, or overnight courier with confirmation of
delivery, to, in the case of Consultant, to the address on file for the Company,
and in the case of the Company, to 85 Wells Ave, Newton, MA, 02459, or for
either Party, at such other address as the recipient may specify in writing
under this procedure; or (c) by email with confirmation of read receipt. Notices
will be deemed to have been given (i) three (3) business days after deposit in
the U.S. mail with proper postage for first class registered or certified mail
prepaid, return receipt requested; (ii) one (1) business day after being sent by
a nationally recognized courier service for next day delivery; or
(iii) confirmation of read receipt of email. In case of email Notice, if
confirmation of read receipt is not returned, notices must be sent by overnight
courier. Notices to the Company must be marked “Attention: Chief Executive
Officer” with a copy to the Chief Human Resources Officer.

 

10.

Assignment; No Subcontracting. This Agreement shall be binding upon and enure to
the benefit of the Parties and their respective successors and permitted
assigns. The Consultant may not assign, subcontract or delegate any of the
Consultant’s rights or obligations under this Agreement without the prior
written consent of the Company. The Company may assign this Agreement to any of
its affiliates or to any successor by law or by merger, acquisition or sale of
assets, provided that any such assignee shall assume all obligations of the
Company under this Agreement.

 

11.

Severability. Each and every provision set forth in this Agreement is
independent and severable from the others, and no provision will be rendered
unenforceable by virtue of the fact that, for any reason, any other provision
may be invalid or unenforceable in whole or in part. If any provision of this
Agreement is invalid or unenforceable for any reason whatsoever, that provision
will be appropriately limited and reformed to the maximum extent provided by
applicable law. If the scope of any restriction contained herein is too broad to
permit enforcement to its full extent, then such restriction will be enforced to
the maximum extent permitted by law so as to be judged reasonable and
enforceable. If, as a result of the unenforceability of a provision or any
limitation on enforceability, the intent of the parties in entering into this
Agreement is materially affected, the parties will negotiate in good faith to
amend this Agreement to as close as possible implement the original intent of
the parties.

 

12.

Governing Law. This Agreement shall be construed in accordance with and governed
by the laws of the Commonwealth of Massachusetts, without reference to the
state’s conflict-of-laws principles.

 

13.

Entire Agreement. This Agreement constitutes the entire agreement between the
Parties pertaining to its subject matter; provided, however, that this Agreement
does not supersede any obligation by any individual who was formerly employed by
the Company. For clarification, but not limitation, this means that if there is
a conflict between Sections 4, 5, or 6 of this Agreement, on the one hand, and
any agreement

 

6



--------------------------------------------------------------------------------

  regarding confidentiality, inventions assignment, non-solicitation, and/or
non-competition obligations for a former employee of the Company, including,
without limitation, the Restricted Covenant Agreement (as amended by the
Transition Agreement), such conflict will be resolved in the manner most
protective of the Company.

 

14.

Waivers. No delay or omission by a Party in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by a Party will be effective only if contained in a written
document signed by such Party. A waiver or consent given by a Party on any one
occasion is effective only in that instance and will not be construed as a bar
to or waiver of any right on any other occasion.

 

15.

Amendments. No amendment of this Agreement shall be binding unless executed in
writing by both Parties.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Consultant have caused this Agreement to
be executed by their duly authorized representatives as of the Effective Date.

 

KARYOPHARM THERAPEUTICS INC.   CONSULTANT: By:  

                     

    By:  

 

Name:       Name:   Title:        

 

8



--------------------------------------------------------------------------------

Exhibit A

 

I.

DESCRIPTION OF SERVICES

The Consultant shall provide assistance to the Company, as from time to time
reasonably requested by the Chief Executive Officer, Chief Human Resources
Officer, Senior Vice President, Legal or Senior Vice President, Business
Development, in any area related to the legal matters or ongoing business
development needs of the Company and its subsidiaries.

The Consultant shall devote up to 20 hours per month to providing Services.

 

9